In the United States Court of Federal Claims
                                 No. 12-272C
                           (Filed: January 4, 2013)


**********************

TREASA FENNIE,

                     Plaintiff,

v.

THE UNITED STATES,

                     Defendant,

**********************

                                   ORDER

       Plaintiff, appearing pro se, filed her complaint on April 27, 2012,
alleging a violation of “Civil, Privacy and Constitutional Rights.” Compl. 1.1
Defendant filed a motion to dismiss, asserting lack of subject matter
jurisdiction. Plaintiff has not responded. Nevertheless, when “the court
determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.” RCFC 12(h)(3). For the reasons contained herein, we
grant the motion to dismiss.2

       We hold pro se litigants to “less stringent standards,” but this does not
obviate the need to establish subject matter jurisdiction. See Haines v. Kerner,
404 U.S. 519, 520-21 (1972) (holding pro se complaints to “less stringent
standards” than those drafted by lawyers); see also Bernard v. United States,
59 Fed. Cl. 497, 498 (Fed. Cl. 2004) (noting that jurisdictional requirements



       1
         Plaintiff also filed a motion to proceed in forma pauperis. For the
limited purpose of addressing jurisdiction, we grant plaintiff’s motion.
       2
        We would have dismissed the complaint even absent defendant’s
motion as the complaint’s jurisdictional failings are patently evident.
must be met despite leniency). The Tucker Act represents the primary grant
of jurisdiction to this court:

        The United States Court of Federal Claims shall have
        jurisdiction to render judgment upon any claim against the
        United States founded either upon the Constitution, or any Act
        of Congress or any regulation of an executive department, or
        upon any express or implied contract with the United States, for
        liquidated or unliquidated damages in cases not sounding in
        tort.

28 U.S.C. § 1491(a)(1) (2006). “The Tucker Act, however, ‘is itself only a
jurisdictional statute; it does not create any substantive right enforceable
against the United States for money damages.’” James v. Caldera, 159 F.3d
573, 580 (Fed Cir. 1998) (quoting United States v. Testan, 424 U.S. 392, 398
(1976)). “Thus, ‘in order to invoke jurisdiction under the Tucker Act, a
plaintiff must point to a substantive right to money damages against the United
States.’” Id. at 580 (quoting Hamlet v. United States, 63 F.3d 1097, 1101 (Fed.
Cir. 1995)).

       There are few facts presented in the complaint. Plaintiff apparently
became embroiled in a fair housing dispute with a housing provider in New
Jersey. Although plaintiff alleges success in that context, her complaint could
be read to challenge the administrative process. The complaint does not,
however, clearly address whether the actors in that process acted as federal or
state authorities. Defendant’s motion to dismiss clarifies that certain of the
named individuals are federal officials and others are state officials and private
non-profit entities. In general, this court has no jurisdiction over claims
against actors other than the federal government. See Shalhoub v. United
States, 75 Fed. Cl. 584, 585 (2007). Further, even if plaintiff means to
challenge federal administrative action, this court would not be the place to
bring such a challenge. The Administrative Procedures Act, the primary
avenue for challenging administrative processes, does not fall within this
court’s purview. See Martinez v. United States, 333 F.3d 1295, 1313 (Fed Cir.
2003). To the extent that the complaint could be construed to allege a
violation of the Fair Housing Act, the Act directs litigants to district court, 42
U.S.C. § 3612(o)(1); § 3613 (2006), not this court.

       The complaint alleges few other facts and offers little specificity as to
how the plaintiff has suffered harm. It states that various actors have “violated
Plaintiff’s Civil, Privacy and Constitutional Rights.” Compl 1. This court

                                        2
does not have jurisdiction over civil rights claims, however. See, e.g.,
Hernandez v. United States, 93 Fed. Cl. 193, 198 (Fed. Cl. 2010) (stating that
the Court of Federal Claims does not have jurisdiction over civil rights actions
such as those brought pursuant to 42 U.S.C. § 1983). Plaintiff offers no
specifics about how her privacy rights have been violated. We are not aware,
in any event, of any privacy rights that can be vindicated against the United
States in this court. As to her allegations of other unspecified constitutional
rights violations, this court is not the proper forum to adjudicate privacy and
due process rights. See, e.g., James v. Caldera, 159 F.3d at 581 (noting the
well-established point that the Court of Federal Claims lacks jurisdiction over
violations of due process and double jeopardy rights). This court could hear
a claim for a taking under the Fifth Amendment, but plaintiff has not alleged
facts which could sustain a takings claim.

        The complaint also uses language indicative of a tort claim. For
example, plaintiff claims the named actors “have conspired and subjects [sic]
Plaintiff to Reprisal, Slander and Defamation of character.” Compl 1.
Plaintiff also cites several statutes forming part of the Tort Claims Act. Such
allegations are misplaced in this court. We have no jurisdiction over tort
claims. 28 U.S.C. § 1491(a) (granting jurisdiction “in cases not sounding in
tort”); Brown v. United States, 105 F.3d at 623 (stating that the Court of
Federal Claims “lacks jurisdiction over tort actions against the United States”);
see 28 U.S.C. § 1346(b)(1) (2006) (granting district courts exclusive
jurisdiction over claims against the United States brought pursuant to the Tort
Claims Act).

       For the reasons stated above, defendant’s motion to dismiss is granted.
The clerk of court is directed to dismiss the complaint without prejudice. No
costs.




                                            ERIC G. BRUGGINK
                                            Judge




                                       3